DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 is objected to because of the following informalities:  it appears that the phrase “configured to actuate the bend adjustment assembly includes a first position” should most likely be “configured to actuate the bend adjustment assembly between a first position”.  Otherwise, this phrase, in the context of the claim language, does not appear to make sense.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5448227 to Orban et al in view of US 20170074042 to Peters et al.
Regarding claim 11, Orban teaches a downhole motor 14 for directional drilling,
comprising:
a driveshaft assembly including a driveshaft housing 32 and a driveshaft 30 rotatably
disposed within the driveshaft housing (fig. 3A);
a bearing assembly including a bearing housing 24 and a bearing mandrel 39 rotatably
disposed within the bearing housing, wherein the bearing mandrel is configured to couple with a
drill bit 13 (figs. 3B-3C);
a bend adjustment assembly 16 configured to adjust a bend setting of the downhole motor
(fig. 1; col. 7, lines 8-10); and
an electronics package 22 operatively coupled to the driveshaft assembly (figs. 1-
3B; col. 8, lines 31-61).
	However, it is not specifically taught that the electronics package is configured to indicate the bend setting of the bend adjustment assembly.
	Peters teaches a bend adjustment assembly 700 for a similar purpose to that of Orban, wherein it is further taught that sensor 1310 is configured to indicate the bend setting of the bend adjustment assembly (figs. 13 and 15; paragraphs 0042 and 0044-0045).  It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the sensor as taught by Peters with the electronics package of Orban. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because this type of sensor was a well-known means for measuring (indicating) the tilt or tilt angle (bend setting) of the bend adjustment assembly as taught by Peters.
	Regarding claims 18 and 19, the downhole motor of claim 11, wherein the electronics package comprises an electromagnetic short hop transmitter T configured to communicate with an electromagnetic short hop receiver R disposed in a measurement-while-drilling (MWD) tool
17/18 operatively coupled to the downhole motor (fig. 2; col. 8, lines 31-57 of Orban).
Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orban et al in view of Peters et al as applied to claim 11 above, and further in view of US 20180023347 to Bleeker.
Regarding claim 12, Orban/Peters teaches the bend adjustment assembly of claim 11 above.  However, it is not specifically taught that there is a lock piston with an unlocked
position and a locked position to lock the bend setting.
Bleeker teaches a bend adjustment assembly similar to that of Orban, wherein it is further
taught that there is a lock piston 328 with an unlocked position (at least when travelling between positions in the lock cam channel 346) and a locked position to lock the bend setting (fig. 9C; paragraph 0068). It would have been obvious to one of ordinary skill in the art, having the teachings of Orban/Peters and Bleeker before him prior to the effective filing date of the claimed invention, to modify the bend adjustment assembly taught by Orban to include the lock piston of Bleeker, in order to obtain the predictable result of being able to lock the assembly in a desired directional position (paragraph 0093 of Bleeker).
Regarding claim 13, the downhole motor of claim 12, wherein the electronics package is configured to indicate whether lock piston is in the locked position or the unlocked position (in paragraph 0074, Bleeker teaches that pressure measurements, which would be sent to the electronics package, indicate the locked/unlocked positions of the piston, which equates to the bent or straight positions seen in figs. 9A-9C).
Allowable Subject Matter
Claims 1-10 are allowed.
Claims 14-17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record on form 892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE BOMAR whose telephone number is (571)272-7026. The examiner can normally be reached 5:30am-3:30pm EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE BOMAR/
Primary Examiner
Art Unit 3674